          Case 3:20-cv-01560-JBA Document 27 Filed 01/25/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT


ANTHONY GUGLIELMO,                               :       CIVIL ACTION NO. 3:20-cv-01560-JBA
                                                 :
                Plaintiff,                       :
                                                 :
                        v.                       :
                                                 :
CVS PHARMACY, INC.,                              :
                                                 :
                Defendant.                       :

                             DEFENDANT CVS PHARMACY, INC.’S
                                    MOTION TO DISMISS

        Pursuant to Federal Rule of Civil Procedure 12(b)(6), Defendant CVS Pharmacy, Inc.

moves to dismiss this matter. Pursuant to Local Rule 7(a)(1), a memorandum of law in support

of this motion is filed contemporaneously herewith.

        As set forth in more detail in the accompanying memorandum of law, the Plaintiff has

brought a three-count complaint alleging violations of the Telephone Consumer Protection Act

(“TCPA”), Conn. Gen. Stat § 52.570c and negligent infliction of emotional distress. However,

Plaintiff has failed to plausibly state a claim for any of his claims. With regard to the TCPA

claim, while the exact contours of this claim are unclear, Plaintiff has not alleged facts support-

ing any automatic telephone dialing system or fax advertisements, which would be necessary to

his claim. Plaintiff likewise does not allege a violation of Conn. Gen. Stat § 52.570c, as he does

not allege any transmission of advertising material. Finally, Plaintiff does not allege facts to sup-

port the elements of a negligent inflection of emotional distress claim. Accordingly, Defendant

moves to dismiss this case in its entirety. Defendant further moves that this dismissal be with

prejudice, as this is Plaintiff’s third attempt at stating a claim.




                                                     1
         Case 3:20-cv-01560-JBA Document 27 Filed 01/25/21 Page 2 of 2




Dated: January 25, 2021             Respectfully submitted,

                                    By:    /s/ Ivana D. Greco

                                    Ivana D. Greco (ct29635)
                                    ROBINSON & COLE LLP
                                    280 Trumbull Street
                                    Hartford, CT 06103
                                    Tel. No.: (860) 275-8333
                                    Fax No.: (860) 275-8299
                                    E-mail: igreco@rc.com

                                    Mark S. Eisen (admitted pro hac vice)
                                    BENESCH, FRIEDLANDER,
                                    COPLAN & ARONOFF LLP
                                    71 South Wacker Drive, Suite 1600
                                    Chicago, Illinois 60606
                                    Telephone: (312) 212-4949
                                    Facsimile: (312) 767-9192
                                    dalmeida@beneschlaw.com
                                    meisen@beneschlaw.com

                                    Attorneys for Defendant CVS Pharmacy, Inc.




                                       2
